DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              T.L., the father,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                               No. 4D21-801

                              [August 2, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Shari Africk-Olefson, Judge; L.T. Case No.
062013DP005342AXXXCE.

  Bernard R. Appleman of the Law Office of Bernard R. Appleman, Fort
Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Rebecca L.
Bartlett, Senior Attorney, Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem o/b/o S.L..

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *            *

  Not final until disposition of timely filed motion for rehearing.